--------------------------------------------------------------------------------

Exhibit 10.8

IRREVOCABLE INSTRUCTIONS TO TRANSFER AGENT




Date:  March 30, 2010


Island Stock Transfer
Attn: Robert Thompson or Olessia Kritskaia
100 2nd Avenue, South, Suite 705 S
St. Petersburg, Florida 33701


Re:           Instruction to Transfer Shares


Ladies and Gentlemen:


Reference is made to that certain Convertible Secured Promissory Note dated as
of March 30, 2010 (the “Initial Note”), made by Helix Wind, Corp., a Nevada
corporation (the “Maker”), pursuant to which the Maker agreed to pay to St.
George Investments, LLC, an Illinois limited liability company, its successors
and/or assigns (the “Holder”), the sum of Seven Hundred Seventy Nine Thousand
and 00/100 Dollars ($779,500.00).  The Initial Note was issued pursuant to that
certain Note and Warrant Purchase Agreement dated as of the date of the Initial
Note by and between Maker and the Holder (the “Purchase Agreement”).  Pursuant
to the terms and conditions of the Purchase Agreement, the Holder may purchase
up to four (4) additional Convertible Secured Promissory Notes from the Maker,
pursuant to which the Maker will agree to pay the Holder the sum of One Hundred
Thirty Thousand and 00/100 Dollars ($130,000.00) in each instance (collectively,
the “Additional Notes”).  The Initial Note, together with each of the Additional
Notes, shall be referred to individually as a “Note” and collectively as the
“Notes.”  Pursuant to the terms of the Notes, at the option of the Holder, the
Notes may be converted into shares of the common stock, par value $0.0001 per
share, of the Maker (the “Common Stock”) (the shares of Common Stock issuable
upon conversion, the “Conversion Shares”).  All of the Notes are or will be
secured by that certain Stock Pledge Agreement (the “Pledge Agreement”) executed
by Kenneth O. Morgan, an individual (the “Pledgor”), and 4,800,000 shares of
Common Stock (the “Pledged Shares”) represented by Certificates Nos. 3190 and
3191, each for 2,400,000 shares, and dated March 31st, 2010 (the
“Certificates”).


Reference is also made to that certain Warrant to Purchase Shares of Common
Stock dated as of the date of the Initial Note (the “Initial Warrant”), made by
Maker, pursuant to which the Holder may purchase 2,500,000 shares of Common
Stock.  Pursuant to the terms and conditions of the Purchase Agreement, the
Holder may purchase up to four (4) additional Warrants to Purchase Shares of
Common Stock from the Maker, pursuant to which the Holder may purchase 250,000
shares of Common Stock in each instance (collectively, the “Additional
Warrants”).  The Initial Warrant, together with each of the Additional Warrants,
shall be referred to individually as a “Warrant” and collectively as the
“Warrants.”  All shares of Common Stock that may be purchased under the Initial
Warrant and all of the other Warrants shall be referred to herein as the
“Warrant Shares.”  The Conversion Shares, together with the Pledged Shares and
Warrant Shares are hereinafter referred to as the “Shares.”



 
 

--------------------------------------------------------------------------------

 
 
 
This irrevocable letter of instructions shall serve as the authorization and
direction of the Maker and the Pledgor (collectively, the “Undersigned”) to
Island Capital Management, LLC, d.b.a. Island Stock Transfer, (“you” or “your”
or “Island Stock Transfer”) (provided that you are the transfer agent of the
Maker at such time) to issue shares of Common Stock to the Holder, upon the
order of the Holder, (i) upon conversion of any of the Notes, (ii) following
occurrence of an Event of Default or a Liquidity Default (each as defined in the
relevant Note) under any of the Notes, or (iii) upon exercise of any of the
Warrants, as follows:


1.           You shall issue the Conversion Shares free of any restrictive
legend to or at the direction of the Maker upon conversion of all or a portion
of a Note, upon delivery to you of (a) a properly completed and duly executed
Notice of Conversion (the “Notice of Conversion”) in the form attached hereto as
Exhibit A, and (b) a legal opinion as to the free transferability of the Shares
from counsel, dated within 90 days from the date of conversion, to either the
Holder or the Maker; provided, however, that in the event the legal opinion is
not provided as described above, you will issue the Conversion Shares subject to
the a restrictive legend.


2.           You shall issue the Pledged Shares free of any restrictive legend
to the Holder upon delivery to you of (a) a properly completed and duly executed
Default Notice (the “Default Notice”) in the form attached hereto as Exhibit B,
together with the attachments referenced therein, and (b) a legal opinion as to
the free transferability of the Shares from counsel, dated within 90 days from
the date of conversion, to either the Holder or the Maker; provided, however,
that in the event the legal opinion is not provided as described above, you will
issue the Conversion Shares subject to the a restrictive legend.


3.           You shall issue the Warrant Shares to or at the direction of the
Maker upon exercise of all or a portion of a Warrant, upon delivery to you of
(a) a properly completed and duly executed Notice of Exercise (the “Notice of
Exercise”) in the form attached hereto as Exhibit C, and (b) a legal opinion as
to the free transferability of the Shares from counsel dated within 90 days from
the date of conversion, to either the Holder or the Maker; provided, however,
that in the event the legal opinion is not provided as described above, you will
issue the Conversion Shares subject to the a restrictive legend.


4.           In the case of a request for shares of Common Stock pursuant to
Paragraphs 1, 2 or 3 above, you shall, within three (3) Trading Days (as defined
below) thereafter, (a) issue and deliver to the Holder, via a common carrier for
overnight delivery, to the address as specified in the Notice of Conversion, the
Default Notice or the Notice of Exercise, as the case may be, a certificate or
certificates, registered in the name of the Holder or its designees, for such
number of shares of Common Stock as may be requested by the Holder to be
transferred as set forth in the Notice of Conversion,  Default Notice or Notice
of Exercise, as applicable, up to the number of shares evidenced by the
Certificates, or (b) provided that you are participating in the Depository Trust
Company (“DTC”) Fast Automated Securities Transfer Program, upon the request of
the Holder, credit such aggregate number of shares of the Common Stock to the
Holder’s or its designees’ balance account with DTC through the Deposit
Withdrawal at Custodian (“DWAC”) system, provided the Holder causes its bank or
broker to initiate the DWAC transaction.  For purposes hereof, “Trading Day”
shall mean any day on which the New York Stock Exchange is open for customary
trading.  The Maker and Holder understand that Island Stock Transfer shall not
be required to perform any issuances or transfers or shares if (a) the Maker or
Holder violate, or be in violation of, any terms of the Transfer Agent
Agreement, (b) such an issuance or transfer of shares be in violation of any
state or federal securities laws or regulations, or (c) the issuances or
transfer of shares be prohibited or stopped as required or directed by a court
order.



 
2

--------------------------------------------------------------------------------

 

 
5.           You understand that a delay in the delivery of certificates or the
crediting of shares of Common Stock hereunder, as the case may be, could result
in economic loss to the Holder and that time is of the essence in your
processing of a Notice of Conversion, Default Notice or Notice of Exercise.


6.           By executing this letter in the space set forth at the bottom
hereof you agree on behalf of Island Stock Transfer that, to the extent the
applicable shares of Common Stock being issued will be certificated:


 
(a)
the certificates representing the Conversion Shares to be issued pursuant to
Paragraph 1 above, if the date on which the Notice of Conversion is submitted to
you is (i) more than twelve (12) months following the date of issuance of the
applicable Note, or (ii) more than six (6) months following the date of issuance
of the applicable Note and the Maker is subject to the reporting requirements of
Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended, and

 
(b)
in all cases the certificates representing the Pledged Shares to be issued
pursuant to Paragraph 2 above, and

 
(c)
the certificates representing the Warrant Shares to be issued pursuant to
Paragraph 3 above, if the date on which the Notice of Exercise is submitted to
you is (i) more than twelve (12) months following the date of issuance of the
applicable Warrant, or (ii) more than six (6) months following the date of
issuance of the applicable Warrant and the Maker is subject to the reporting
requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended,



(i) shall be in the name of the Holder; (ii) shall not bear any legend
restricting transfer and should not be subject to any stop-transfer
restrictions, and shall otherwise be freely transferable on the books and
records of the Maker, pursuant to the opinion of counsel to the Maker or the
opinion of counsel to the Holder; (iii) you will accept such opinion of counsel
provided that it opines that the certificates may be issued without restrictive
legend in accordance with the applicable securities laws of the United States;
and (iv) the Maker and Holder understands that Island Stock Transfer shall not
be required to perform any issuances or transfers or shares if (a) the Maker or
Holder violate, or be in violation of, any terms of the Transfer Agent
Agreement, (b) such an issuance or transfer of shares be in violation of any
state or federal securities laws or regulations, or (c) the issuances or
transfer of shares be prohibited or stopped as required or directed by a court
order.


7.             You shall rely exclusively on the Notice of Conversion, Default
Notice or Notice of Exercise, as applicable, and shall have no liability for
relying on such instructions.  Any Notice of Conversion, Default Notice or
Notice of Exercise delivered hereunder shall constitute an irrevocable
instruction to you to process such notice or notices in accordance with the
terms thereof.  Such notice or notices may be transmitted to you by fax or any
commercially reasonable method.



 
3

--------------------------------------------------------------------------------

 

8.            The Undersigned hereby confirm to you and to the Holder that no
instruction other than as contemplated herein will be given to you by the
Undersigned with respect to the matters referenced herein.  The Undersigned
hereby authorize you, and you shall be obligated, to disregard any contrary
instruction received by or on behalf of the Undersigned or any other person
purporting to represent the Maker or Pledgor.


9.            The Undersigned hereby agree to notify the Holder in the event of
any replacement of Island Stock Transfer as the Maker’s transfer agent and that
no such replacement shall be effective without the agreement of such successor
transfer agent to be bound by the provisions of this letter.


10.           The Undersigned acknowledge that the Holder is relying on the
representations and covenants made by the Undersigned in this irrevocable letter
of instructions and that the representations and covenants contained in this
letter constitute a material inducement to the Holder to make the any loans
evidenced by the Notes.  The Undersigned further acknowledge that without such
representations and covenants of the Undersigned made in this letter, the Holder
would not have made any of the loans to the Maker evidenced by the Notes.


11.           The parties hereto specifically acknowledge and agree that in the
event of a breach or threatened breach by a party hereto of any provision
hereof, the Holder will be irreparably damaged, and that damages at law would be
an inadequate remedy if this irrevocable letter of instructions were not
specifically enforced.  Therefore, in the event of a breach or threatened breach
by a party hereto, the Holder shall be entitled, in addition to all other rights
or remedies, to an injunction restraining such breach, without being required to
show any actual damage or to post any bond or other security, and/or to a decree
for a specific performance of the provisions of this letter.


12.           By signing below, each individual executing this letter on behalf
of an entity represents and warrants that he or she has authority to so execute
this letter on behalf of such entity and thereby bind such entity to the terms
and conditions hereof.
 
 
4

--------------------------------------------------------------------------------

 

 
13.           The Maker and Holder agree to indemnify you and your officers,
directors, principals, partners, agents and representatives, and hold each of
them harmless from and against any and all loss, liability, damage, claim or
expense (including the reasonable fees and disbursements of its attorneys)
incurred by or asserted against you or any of them arising out of or in
connection the  instructions set forth herein, the performance of your duties
hereunder and otherwise in respect hereof, including the costs and expenses of
defending yourself or themselves against any claim or liability hereunder,
except that the Company or the Holder shall not be liable hereunder as to
matters in respect of which it is determined that you have acted with gross
negligence or in bad faith. You shall have no liability to the Company or the
Holder in respect to any action taken or any failure to act in respect of this
if such action was taken or omitted to be taken in good faith, and you shall be
entitled to rely in this regard on the advice of counsel.




[SIGNATURE PAGE FOLLOWS]
 
 

 
5

--------------------------------------------------------------------------------

 



 

 
Very truly yours,
          HELIX WIND, CORP          
 
By:
/s/ Scott Weinbrandt       Name: Scott Weinbrandt      
Title: Chief Executive Officer
                     
/s/ Kenneth O. Morgan
     
Kenneth O. Morgan, an individual
 


ACKNOWLEDGED AND AGREED:
 



ISLAND STOCK TRANSFER, a division of
ISLAND CAPITAL MANAGEMENT, LLC
       
By:
/s/ David Lopez     Name:  David Lopez     
Title:    CCO
       



 


Attachments:


Exhibit A – Form of Notice of Conversion
Exhibit B - Form of Default Notice
Exhibit C – Form of Notice of Exercise
 
 

--------------------------------------------------------------------------------

 
